Exhibit 5 June 18, 2012 Board of Directors J. C. Penney Company, Inc. 6501 Legacy Drive Plano, TX 75024 Re:J. C. Penney Company, Inc. Equity Inducement Award Plan Ladies and Gentlemen: As Executive Vice President, General Counsel and Secretary of J. C. Penney Company, Inc., a Delaware corporation (“Company”), I am familiar with the Restated Certificate of Incorporation of the Company and its Bylaws, each as amended. I am also familiar with the Equity Inducement Award Plan (the “Plan”), the awards made thereunder to Ronald B. Johnson, Michael R. Francis, Daniel E. Walker and Michael W. Kramer, and the awards permitted to be granted pursuant to the inducement plan award pool and the corporate proceedings taken to authorize the offer of shares of jcpenney common stock of 50¢ par value (“Common Stock”), of the Company thereunder.I have examined the Registration Statement on Form S-8 filed by the Company with the Securities and Exchange Commission on this date for the registration under the Securities Act of 1933, as amended, of 6,100,000 shares of Common Stock to be offered pursuant to the Plan.I have also examined such other documents and records as I have deemed appropriate for the purposes of this opinion. Based on the foregoing, I am of the opinion that the shares of Common Stock to be offered pursuant to the Plan have been duly authorized and when issued, will have been legally issued, fully paid, and non-assessable. I hereby consent to the reference to me in the above-mentioned Registration Statement and to the filing of this opinion as an exhibit to said Registration Statement. Very truly yours, /s/ Janet Dhillon Janet Dhillon Executive Vice President, General Counsel and Secretary
